Exhibit 10.14

IMMUCOR, INC.

1995 STOCK OPTION PLAN

    1.        Purpose. This 1995 STOCK OPTION PLAN (the “Plan”) has been
established by Immucor, Inc., a Georgia corporation (the “Company”), to secure
for the Company and its shareholders the benefits arising from capital stock
ownership by those who will contribute to its future growth and continued
success. The Plan will provide a means whereby such persons may purchase shares
of the common stock, $0.10 par value, of the Company (“Common Stock”) pursuant
to options.

    2.        Administration. (a) The authority to manage and control the
operation and administration of the Plan shall be vested in a committee (the
“Committee”) of at least three (3) members of the Board of Directors to be
appointed at the pleasure of the Board of Directors of the Company.

    (b)        The Committee shall be subject in all respects to the supervisory
prerogative of the Board of Directors of the Company. To the extent permitted by
applicable law, the powers of the Committee may be exercised by the Board of
Directors, in which case the references to the Committee shall be construed to
apply equally to the Board of Directors.

    (c)        The Committee shall have the power to interpret and apply the
Plan and to make regulations for carrying out its purpose. Any interpretation of
the Plan by the Committee and any decision made by the Committee on any other
matter relating to the Plan shall be final and binding on all persons.

    (d)        No member of the Committee shall be liable for any action or
determination made in good faith and permitted by the terms of the Plan.

    3.        Participation. Subject to the terms of the Plan, the Committee
shall determine and designate, from time to time, employees and directors of the
Company to whom options are to be granted (the “Participants”), the number of
shares of Common Stock that shall be subject to options granted to each
Participant, the terms and conditions of each option, and the voting and
transfer restrictions, if any, to which the shares of Common Stock obtainable
upon exercise of each option shall be subject.

    4.        Shares Subject to the Plan. The shares of stock that may be
subject to options under the Plan shall be shares of Common Stock, and may
consist of either unissued shares or shares held in the treasury of the Company.
The aggregate number of shares of Common Stock for which options may be granted
under the Plan shall not exceed One Million One Hundred Fifty Thousand
(1,150,000) shares, subject to such adjustments as may take place in accordance
with Section 12. If, as to any number of shares, any option granted pursuant to
the Plan expires or terminates while the Plan remains in effect, such number of
shares shall again be available for grant under the Plan.

    5.        Option Price. The price at which a share of Common Stock may be
purchased pursuant to the exercise of an option under the Plan shall be fixed by
the Committee on the date the option is granted.

    6.        Option Expiration Date. The “Expiration Date” with respect to an
option granted to a Participant under the Plan means the date established by the
Committee as the date after which the option is not exercisable.

--------------------------------------------------------------------------------

    7.        Exercise of Option. (a) Each option shall be exercisable at such
time or times as shall be established hereunder. The Committee may, in its
discretion, accelerate the exercisability of any one or more options at any time
and for any reason. A Participant may exercise an option by giving written
notice (the “Exercise Notice”) thereof prior to the option’s Expiration Date to
the Secretary of the Company at the Company’s corporate headquarters.

    (b)        The full purchase price of the shares purchased pursuant to the
exercise of an option shall be paid in cash or check or by tender of stock
certificates in proper form for transfer to the Company representing shares of
Common Stock valued at the last sales price of the Common Stock on the preceding
business day as reported on the National Association of Securities Dealers
Automated Quotation System (NASDAQ) National Market System, or any successor
system, or by any combination of the foregoing, contemporaneously with the
giving of the Exercise Notice. The Committee also may accept in payment of all
or part of the purchase price a promissory note of the Participant. In addition
to payment of the full purchase price, the Participant shall pay to the Company
at the time of exercise, or shall otherwise make arrangements satisfactory to
the Committee regarding payment of, any additional amount that the Committee
deems necessary to satisfy the Company’s liability to withhold federal, state or
local income or other taxes incurred by reason of exercise of the option.

    8.        Termination of Employment. The Committee may specify, with respect
to the options granted to any particular Optionee who is an employee of the
Company, the effect upon such Optionee’s right to exercise an option of the
termination of such Optionee’s employment under various circumstances, which
effect may include immediate or deferred termination of such Optionee’s rights
under an option, or acceleration of the date at which an option may be exercised
in full.

    9.        Compliance With Applicable Laws. Notwithstanding any other
provision of the Plan, the Company shall not be obligated to issue any shares of
Common Stock under the Plan unless such issuance is in compliance with all
applicable laws and any applicable requirements of any securities exchange on
which the Common Stock is traded. Prior to the issuance of any shares of Common
Stock under the Plan, the Company may require a written statement from the
recipient as evidence of such compliance, including, in some cases, an
acknowledgment by the recipient that the recipient is acquiring the shares for
investment and not for the purpose or with the intention of distributing the
shares.

    10.        Transferability and Restrictions Upon Transfer and Voting.
Options under the Plan are not transferable except by will or under the laws of
descent and distribution. Options may be exercised during the lifetime of the
Participant only by the Participant. Shares of Common Stock received upon
exercise of options granted under the Plan may be subject to such voting and
transfer restrictions as the Committee in its sole discretion shall establish at
the time such options are granted. If the transfer or voting of shares obtained
upon exercise of an option is restricted, certificates representing such shares
may bear a legend referring to such restrictions.

    11.        Employment and Shareholder Status. This Plan, any document
describing this Plan, the grant of any option hereunder, and any agreement
evidencing the grant of such option shall not be construed to give any
Participant or any other person a right to employment or continued employment by
the Company or affect the right of the Company to terminate the, employment of
any such person with or without cause. The grant of an option under the Plan
shall not confer upon the holder thereof any right as a shareholder of the
Company. No person entitled to exercise any option granted under the Plan shall
have any of the rights or privileges of a shareholder of record with respect to
any shares of Common Stock issuable upon exercise of such option until such
option is exercised and certificates representing such shares have been issued
and delivered.

--------------------------------------------------------------------------------

    12.        Adjustments and Ownership Changes. (a) In the event of any change
in the outstanding shares of Common Stock by reason of any stock dividend, stock
split, or similar corporate change involving the Common Stock, the aggregate
number and kind of shares subject to options outstanding or to be granted under
the Plan shall be proportionately adjusted or modified, and the terms of any
outstanding option shall be adjusted or modified accordingly.

    (b)        In the event of any merger, consolidation, reorganization,
division or other corporate transaction in which the Common Stock is converted
into another security or into the right to receive securities or property of the
Company or of any other entity (an “Ownership Change”), the Company shall have
the right, at its discretion, to provide for the assumption or substitution of
comparable stock options in place of the options theretofore granted hereunder.

    (c)        In the event such an Ownership Change takes place and provision
is not made for such assumption or substitution, or in the event that the
Company sells all or substantially all of its assets, or engages in a
liquidation of all or substantially all of its assets (a “Termination Event”),
the Committee may, in its discretion, accelerate the exercisability of any one
or more options in accordance with Section 7. It is the policy of the Company
that the decision whether to accelerate the exercisability of outstanding
options take into account such factors as the profitability of the transaction
giving rise to the Termination Event to the shareholders of the Company, the
likelihood that the business of the Company will substantially continue under
the same, different or changed ownership following such transaction, the tenure
and performance of individual Participants, the possibility that some or all of
the Participants receive or are invited to participate in benefits or benefit
plans if they continue as employees of the successor to the Company’s business
or other consideration in connection with such transaction, and any other
factors that may be appropriate within the scope of their business judgment.
Whether or not such an acceleration occurs, all outstanding exercisable and
non-exercisable options shall be canceled to the extent they remain unexercised
at the time such transaction is consummated.

    (d)        In no event shall any fraction of a share of stock be issued upon
the exercise of an option.

    13.        Agreement With Company. At the time of a grant of an option, the
Committee shall require a Participant to enter into a written agreement with the
Company in a form specified by the Committee. Such agreement shall reflect the
Participant’s agreement to the terms and conditions of the Plan and to such
additional terms and conditions, not inconsistent with the Plan, as the
Committee may, in its sole discretion, prescribe. No option purported to be
granted pursuant to the Plan shall be valid or binding on the Company unless
evidenced by a written agreement approved by the Committee.

    14.        Amendment and Termination of Plan. The Board of Directors of the
Company may at any time amend, suspend or terminate the Plan. No amendment,
suspension or termination of the Plan (other than in connection with such
actions as are expressly authorized in the Plan) shall adversely affect or
impair any option previously granted under the Plan without the consent of the
holder thereof.